DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 10 November 2021 in response to the Office Action of 07 July 2021 are acknowledged and have been entered. Claims 1 and 13 have been amended. Claims 1-2, 12-14, and 25-32 are pending and being examined on the merit. Any rejection or objection not reiterated herein has been overcome by Applicants’ arguments and/or amendments. This action is FINAL.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reasons discussed below. See MPEP 2422 for guidance regarding nucleotide and/or amino acid sequence disclosures in patent applications. 
MPEP 2422.03 states “37 CFR 1.821(c) requires that applications containing disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) contain, as a separate part of the disclosure, a disclosure of the nucleotide and/or amino acid sequences, and associated information, using the format and symbols that are set forth in 37 CFR 1.822 and 37 CFR 1.823. This separate part of the disclosure is referred to as the sequence 
In the instant case, an ASCII text file was submitted on 06/26/2018 and lists the file size as 771,452 bytes. However, the specification has not been amended to contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the correct size of the ASCII text file in bytes.  The specification lists that the ASCII text file is 771,475 bytes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 12-14, and 25-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US20140179770A 1, Earliest US priority date is 12 December 2012, of record).  This rejection is modified as necessitated by Applicants’ amendments.
Regarding claim 1, Zhang teaches the use of Cas9 nickases in combination with pairs of guide RNAs to generate DNA double strand breaks with defined overhangs (offset nicks); and when two pairs of guides RNA are used, it is possible to excise an intervening DNA fragment [0867].  Zhang teaches that this CRISPR system provides an effective means for modifying a target polynucleotide [0010].  Zhang teaches that in general, “CRISPR system" refers collectively to transcripts and other elements involved in the expression of or directing the activity of CRISPR-associated ("Cas") genes, including sequences encoding a Cas gene, a tracr (transactivating CRISPR) sequence (e.g., tracrRNA or an active partial tracrRNA), a tracr-mate sequence (encompassing a "direct repeat" and a tracrRNA-processed partial direct repeat in the context of an endogenous CRISPR system), a guide sequence (also referred to as a "spacer" in 
Zhang et al. does not specifically teach (1) a method comprising more than 2 pairs of guide RNA and (2) altering DNA in a eukaryotic cell comprised of providing a cell with more than 2 pairs of guide RNAs that bind to adjacent sites on two different strands, wherein each of the guide RNAs is complementary to an adjacent sites on two sites on opposite strands of the DNA, wherein the more than two pairs of guide RNAs and the Cas9 protein nickase co-localize to the DNA and nick the DNA to generate two or more pairs of offset nicks creating more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of altering DNA comprising multiple guide RNAs and a Cas9 nickase of Zhang, to include the use of more than two pairs of guide RNAs as claimed because Zhang teaches the use of multiple guide RNAs for the purpose of creating multiple offset nicks in order to excise portions of the same genomic DNA.  Zhang’s disclosure 
Regarding claim 2, Zhang teaches a method of modifying a genomic locus by introducing into a cell containing and expressing a double stranded DNA molecule encoding a non-naturally occurring CRISPR-Cas system comprising a Cas protein and two guide RNAs that target a first strand and a second strand of the DNA molecule respectively, wherein the Cas protein and the two guide RNAs do not naturally occur together [0055].  
Regarding claim 12, Zhang teaches wherein the Cas9 nuclease is targeted to genomic DNA.
Regarding claim 13, the teachings of Zhang are discussed above as applied to claim 1 and similarly apply to claim 13. Zhang additionally teaches CRISPR-Cas system directed against viral DNA sequences could allow for targeted disruption and deletion of latent viral genomes even in the absence of ongoing viral production [0828].
Regarding claim 14, the teachings of Zhang are discussed above as applied to claim 2.
Regarding claims 25-30, Zhang teaches wherein the tracr sequence is more than about 85, or more nucleotides [0521].
Regarding claim 31-32, Zhang teaches that the guide sequence is more than 75, or more nucleotides [0535].

Claims 25-30 remained rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US20140179770A 1, Earliest US priority date is 12 December 2012, of record) as applied to claims 1 and 13 above, and further in view of Doudna et al. (US20140068797 Al, of record). This rejection is modified as necessitated by Applicants’ amendments.
The teaching of Zhang et al. are described above. Zhang does not trach a tracr sequence between 90 and 200 nucleotides.  
Zhang teaches that the tracr sequence is more than about 85 or more nucleotides [0521].  
Doudna et al. teaches that the length of some natural tracr RNA sequence is 110 nucleotides (entire document, specifically note Table 2 in particular).
One of ordinary skill in the art at the time the invention was made would have been motivated to increase the tracr sequence nucleotide length of the guide RNA of modified Zhang to 110 nucleotides in length to generate a guide RNA comprising a spacer sequence giving Zhang’s disclosure of the tracr sequence being more than 85 nucleotides and Doudna’s teachings that natural tracr sequences are 100 nucleotides in length.  This modification would amount to a combination of prior art elements as both references teaches tracr sequences that encompass 110 nucleotides.   

Response to Arguments
Applicant assert that by modifying Zhang to delete a fragmented gene is changing the principal operation of Zhang of rendering the gene inoperable without taking out the gene, and that Zhang does not teach deleting a fragmented gene.  Applicant’s arguments have been considered and found not persuasive.  Zhang teaching of using multiple DSB to generate larger deletions in the genome is a teaching of deleting a fragmented gene. Multiple DSBs will fragment the genome at multiple location aiding in larger deletions of the genome. Zhang teaches this in contrary to formation of indels by the re-ligation of DSBs that could occur via NHEJ as an alternative way to achieve gene knockouts [0898]. Although Zhang teaches making a gene inoperable without taking out the gene, Zhang’s additional teaching of making multiple DSBs to generate gene deletions provides a suggestion or motivation to a skilled artisan to make the modification of using multiple sgRNAs to fragment a gene for deletion.  
Applicants assert that Zhang does not teach preventing expression of a target gene by fragmenting the same gene by creating two or more double stranded breaks along the same target gene.  Applicant’s arguments have been considered and found not persuasive.  As discussed the rejection above, Zhang teaches the use of two or more guides to induce simultaneous double-stranded breaks in DNA leading to micro-deletions (fragmenting) of genes [0766], and targeted deletions of a gene by creating DSBs using spacers against two targets within the same gene (multiplex editing within a single gene) [0695].  A skilled artisan equipped with these teaching would have motivation to combine these teaching to arrive at the claimed invention of using two or more guides to create two more DSBs alone the same gene, thereby fragmenting the gene for deletion. 
Applicants argue that Doudna fails to cure the deficiency of Zhang at least because Doudna is silent on using more than two pairs of guide RNA to create more than two pairs of offset nicks creating more than two double stranded breaks in the same DNA target nucleic acid In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case these limitations are also met by Zhang who teaches tracr sequences of 85 or more nucleotides.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.isp.

Claims 1, 2, 12-14, and 25-32 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US10435708B2 in view of Zhang (US20140179770, of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the patent. The patented claims are directed to a method of modifying a target sequence in a human eukaryotic organism comprising multiple guide RNAs that bind to different target nucleic acid sequences and Cas9. The specification of the patent disclosed that the Cas9 can be a Cas9 nickase (column 4, paragraphs 1; column 6; paragraph 2 in particular). The patented claims do not teach a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase. The teachings of Zhang are discussed in the rejection and obvious rationale above.  



Claims 1, 2, 12-14, and 25-32 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7, 10-19, 39, 40 and 43 of U.S. Patent No. 8993233B2 (of record) in view of Zhang (US20140179770, of record).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the patent. The patented claims are directed to a method of modifying a target sequence or a composition comprising a guide RNA and a Cas9 nickase. The patented claims do not teach a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase. The teachings of Zhang are discussed in the rejection and obvious rationale above.  
Therefore, it would have been obvious to a skilled artisan to modify the patented claims with the teachings of Zhang to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 

Claims 1, 2, 12-14, and 25-33 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-28 of U.S. Patent No. 8999641 B2 (of record) in view of Zhang (US20140179770, of record).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the patent. The patented claims are directed to a method of modifying a target sequence or a composition comprising a guide RNA and a Cas9 nickase. The patented claims do not teach a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase. The teachings of Zhang are discussed in the rejection and obvious rationale above.  
Therefore, it would have been obvious to a skilled artisan to modify the patented claims with the teachings of Zhang to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 

Claim 1, 2, 12-14, and 25-32 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8932814B2 (of record)  in view of Zhang (US20140179770, of record).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the patent. The patented claims are directed to a method of modifying a target sequence or a composition comprising a guide RNA and a Cas9 nickase. The patented claims do not teach a method comprising .  
Therefore, it would have been obvious to a skilled artisan to modify the patented claims with the teachings of Zhang to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 

Claims 1, 2, 12-14, and 25-32 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8871445B2 (of record) in view of Zhang (US20140179770, of record).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the patent. The patented claims are directed to a method of modifying a target sequence or a composition comprising a guide RNA and a Cas9 nickase. The patented claims do not teach a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids. The teachings of Zhang are discussed in the rejection and obvious rationale above.  
Therefore, it would have been obvious to a skilled artisan to modify the patented claims with the teachings of Zhang to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang as discussed above. Thus, the instant . 

Claims 1, 2, 12-14, and 25-32 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of U.S. Patent No. 10787684 B2 in view of Zhang (US20140179770, of record).  The parented claims teach all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang are discussed in the rejection and obvious rationale above.  
Therefore, it would have been obvious to a skilled artisan to modify the patented claims with the teachings of Zhang to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 

Claims 1, 2, 12-14, and 25-32 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-9, 11-14, and 20 of U.S. Patent No. 10526618B2 in view of Zhang (US20140179770, of record).  The parented claims teach all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of .  
Therefore, it would have been obvious to a skilled artisan to modify the patented claims with the teachings of Zhang to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 

Claims 1, 2, 12-14, and 25-32 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 10 and 11 of U.S. Patent No. 10563225 in view of Zhang (US20140179770, of record).  The parented claims teach all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang are discussed in the rejection and obvious rationale above.  
Therefore, it would have been obvious to a skilled artisan to modify the patented claims with the teachings of Zhang to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 

Claims 1, 2, 12-14, and 25-32 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9023649 in view of Zhang (US20140179770, of record).  The parented claims teach all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang are discussed in the rejection and obvious rationale above.  
Therefore, it would have been obvious to a skilled artisan to modify the patented claims with the teachings of Zhang to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 

Claims 1, 2, 12-14, and 25-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 18, 23-27 of U.S. Patent No US20200377912A1 in view of Zhang (US20140179770, of record). The patented claims teach all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang are discussed in the rejection and obvious rationale above. Therefore, it is obvious to modify the patented claims with the teachings of Zhang to form a claim directed to a method of modifying a  in view of Zhang as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 

Claims 1, 2, 12-14, and 25-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 4-7 of US Patent No. 10787684B2 in view of Zhang (US20140179770, of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the patented application. The patented claims teach all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang are discussed in the rejection and obvious rationale above. Therefore, it is obvious to modify the copending claims with the teachings of Zhang to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 

Claims 1, 2, 12-14, and 25-32 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, and 8-12 of copending Application No. 15/230025 in view of Zhang (US20140179770, of record). . Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the copending application. The copending claims all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang are discussed in the rejection and obvious rationale above. Therefore, it is obvious to modify the copending claims with the teachings of Zhang to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 12-14, and 25-32 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 25 of copending Application No. 14/681510 in view of Zhang (US20140179770, of record). The instant application and the copending applicant have a common assignee. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the copending application. The copending claims all the limitations of the instant claims except, a . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 12-14, and 25-32 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 11 of copending Application No. 14/701,912 in view of Zhang (US20140179770, of record). The instant application and the copending applicant have a common assignee. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the copending application. The copending claims all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang are discussed in the rejection and obvious rationale above. . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 12-14, and 25-32 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-16, 21, 24, 26-27, and 33 of copending Application No. 16/397213 in view of Zhang (US20140179770, of record). The instant application and the copending applicant have a common assignee. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the copending application. The copending claims all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang are discussed in the rejection and obvious rationale above. Therefore, it is obvious to modify the copending claims with the teachings of Zhang to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang as discussed above. Thus, the instant claims are not patentably distinct . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 12-14, and 25-32 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 38, 39, 50, 53, and 54 of copending Application No. 16/397423 in view of Zhang (US20140179770, of record). The instant application and the copending applicant have a common assignee. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the copending application. The copending claims all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang are discussed in the rejection and obvious rationale above. Therefore, it is obvious to modify the copending claims with the teachings of Zhang to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 12-14, and 25-32 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 10, 628, 635, and 638-641 of copending Application No. 16/439840 in view of Zhang (US20140179770, of record). The instant application and the copending applicant have a common assignee. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the copending application. The copending claims all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang are discussed in the rejection and obvious rationale above. Therefore, it is obvious to modify the copending claims with the teachings of Zhang to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 12-14, and 25-32 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 546 and 547 of copending Application No. 16/884327 in view of Zhang (US20140179770, of record). . Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is obvious over the claims of the copending application. The copending claims all the limitations of the instant claims except, a method comprising more than 2 pairs of guide RNA sequences and a Cas9 nickase to create more than two double stranded breaks in the same DNA target nucleic acid resulting in deletion of fragmented double stranded DNA target nucleic acids.  The teachings of Zhang are discussed in the rejection and obvious rationale above. Therefore, it is obvious to modify the copending claims with the teachings of Zhang to form a claim directed to a method of modifying a target nucleic acid sequence comprising more than 2 pairs of guide RNAs and a Cas9 nickase for the same reasons in view of Zhang as discussed above. Thus, the instant claims are not patentably distinct from the claims of the reference application.  All other claims are similarly rejected using the reference above. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented

Response to Arguments
Applicants argue that the patented claims are not obvious over Zhang on page 12.  Applicants arguments have been considered and found not persuasive as Zhang teaches the use of two or more guides to induce simultaneous double-stranded breaks in DNA leading to micro-deletions (fragmenting) of genes [0766], and targeted deletions of a gene by creating DSBs using spacers against two targets within the same gene (multiplex editing within a single gene) [0695].  A skilled artisan equipped with these 

Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.G./Examiner, Art Unit 1636       
                                                                                                                                                                        
/NANCY J LEITH/Primary Examiner, Art Unit 1636